                          Case 1:19-mj-10645-UA Document 5 Filed 12/03/19 Page 1 of 1
                                                                                                                                f1'M         L
DOCKET No. -'-1"---'9m=ag=l:...:::0=64...:..:5::__ _ _ _ _ __       DEFENDANT Stuart Finkelstein


AUSA Rushmi Bhaskaran                                              DEF. 'S COUNSEL -B~r=ia=o~O~r~if...,_fi=n,__~-~~-----
                                                                   0   RETAINED        •   FEDERAL DEFENDERS   O CJA O PRESENTMENT ONLY
•- ------- INTERPRETER NEEDED
                                                                                   •   DEFENDANT WAIVES PRETRIAL REPORT

0 Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                       DATE OF ARREST I 1/) 9/) 9                      0 voL. SURR.
D Other: - - - - - - - - - - - - - - - -
                                                                        TIME OF ARREST Morning                         • ON WRIT
                                                                        TIME OF PRESENTMENT 3 ·40nm


                                                            BAIL DISPOSITION
                                                                                                • SEE SEP. ORDER
• DETENTION ON CONSENT W/0 PREJUDICE           • DETENTION: RISK OF FLIGHT/DANGER • SEE TRANSCRIPT
•0 DETENTION HEARING SCHEDULED FOR:
   AGREED CONDITIONS OF RELEASE      ---------
• DEF.RELEASED ON OWN RECOGNIZANCE
 0 $ 150 000     PRB 0 2        FRP
• SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 0 TRAVEL RESTRICTED TO SDNY/EDNY/ S.D.Fla., State of Tennessee, points in between for transit purposes only
• TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
0 PRETRIAL SUPERVISION: • REGULAR • STRICT 0 AS DIRECTED BY PRETRIAL SERVICES
• DRUG TESTING/TREATMT AS DIRECTED BY PTS • MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
• DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
• HOME INCARCERATION • HOME DETENTION • CURFEW • ELECTRONIC MONITORING • GPS
• DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
• DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] • DEF.TO CONTINUE OR START EDUCATION PROGRAM
• DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
• DEF.TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: 12/10/19

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Defendant to be supervised in S.D. Fla.

Defendant not to initiate new ADA actions (whether or not counsel ofrecord).




• DEF. ARRAIGNED; PLEADS NOT GUILTY                                                • CONFERENCE BEFORE D.J. ON _ _ _ _ __
• DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316J(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
• IDENTITY HEARING WAIVED                                       • DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                            • CONTROL DATE FOR REMOVAL: _ _ _ _ __
PRELIMINARY HEARING DATE: ---"l-'--"/2.,_,/2,,_,0"-----            00NDEF
                                                                               \

DATE:      12/3/19

~       (original) - COURT FILE    WK - U.S. ATTORNEY ' S OFFICE         Yfil.J.mY - U.S. MARSHAL        QRE.EN - PRETRIAL SERVICES AGENCY
Rev'd 2016
